Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the RCE filed on 8/1/22. Claims 2, 3, 9, 10, 12, 13 and 19 have been canceled and claims 1, 4 – 8, 11, 14 – 18, 20 – 22 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 11 and 20 have been considered but are moot in light of the new rejection based on the amended claim limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 – 8, 11, 14 – 18 and 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2020/0344722 A1) in view of Yoshioka et al. (US 2022/0078805 A1).
Regarding claim 1, He teaches a method comprising: receiving, by a first wireless device (second UE) from a base station (gNB), configuration parameters of PSFCH radio resources (paragraph 115: A sidelink resource used for the PSSCH transmission is allocated to UE-A by a serving gNB, or BS, 801; also described in paragraph 140); receiving, by the first wireless device from a second wireless device (first UE), a sidelink control information (SCI) (paragraph 102: UE-A 601 can transmit a PSCCH with a SCI format 611 to schedule a PSSCH reception by UE-B 602); selecting a PSFCH radio resource from the PSFCH radio resources (see field in Fig. 6; paragraph 102: After detecting the SCI format 611, UE-B 602 can decode CBs in a corresponding PSSCH reception 612 according to a configuration provided by the SCI format 611. UE-B 602 decodes CBs of each CBG in the TB included in the PSSCH reception 612 and checks a corresponding CBG 621, 622, 623 and 624. UE-B reports HARQ-ACK information of a decoding outcome for each CBG 621, 622, 623 and 624 in one or more PSFCHs 613. In 613, the UE-B can report which ones of CBGs 621, 622, 623 and 624 are decoded correctly. Also described in paragraph 129: A resource allocation field for a PSFCH transmission with HARQ-ACK information from a UE receiving the PSSCH; paragraphs 140 and 149) and scheduling a transport block via a sidelink (paragraph 97: a sidelink includes transmission of a physical sidelink control channel (PSCCH) providing a sidelink control information (SCI) format scheduling a reception of a physical sidelink shared channel (PSSCH) providing TB(s). Also described in paragraphs 98 and 102-103); and transmitting, by the first wireless device to the second wireless device, an acknowledgment for the transport block via the PSFCH radio resource, selected from the PSFCH radio resources (paragraph 97; paragraph 98: For a PSSCH transmission from a first UE to a second UE, the second UE can report in a PSFCH HARQ-ACK information for a decoding outcome of TB provided by the PSSCH reception. The HARQ-ACK information has an ACK value when the second UE correctly decodes the TB. Also described in paragraphs 102-103, 129, 140 and 149), based on: a value of the filed (see field in Fig. 6; paragraph 102: After detecting the SCI format 611, UE-B 602 can decode CBs in a corresponding PSSCH reception 612 according to a configuration provided by the SCI format 611. UE-B 602 decodes CBs of each CBG in the TB included in the PSSCH reception 612 and checks a corresponding CBG 621, 622, 623 and 624. UE-B reports HARQ-ACK information of a decoding outcome for each CBG 621, 622, 623 and 624 in one or more PSFCHs 613. In 613, the UE-B can report which ones of CBGs 621, 622, 623 and 624 are decoded correctly. Also refer to paragraphs 111 and 115); an identity of the first wireless device (paragraph 122: A destination ID to identify a UE or a group of UEs for a corresponding PSSCH reception; paragraph 124: A source ID to identify a UE transmitting the PSCCH/PSSCH. Also described in paragraph 149: UE ID); and a modulo operation performed on a quantity of the PSFCH radio resources (paragraph 149: The predefined mapping rules can be obtained by a UE ID modulo a number of PSFCH resources. Further described in paragraphs 156 and 191). 
	He fails to explicitly disclose a sidelink control information (SCI) comprising a filed for selecting a PSFCH radio resource from the PSFCH radio resources.
	However, Yoshioka teaches a sidelink control information (SCI) comprising a filed for selecting a PSFCH radio resource from the PSFCH radio resources (paragraph 77 and 78: the PSFCH resource for the HARQ response may be determined by the PSFCH resource indicator field included in the latest SCI).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify He’s method by incorporating the teachings of Yoshioka, for the purpose of providing a feedback resource to indicate whether or not data was properly received.
Regarding claims 4 and 14, He teaches the method of claim 1, wherein the configuration parameters of the PSFCH radio resources are received in one or more radio resource control (RRC) messages (paragraph 376: the configuration for an in-coverage sidelink power saving signal or channel can be provided to the UE 116 by Uu higher layers after the UE 116 establishes an RRC connection with the gNB).
Regarding claims 5 and 15, He teaches the method of claim 1, wherein the configuration parameters of the PSFCH radio resources indicate the quantity of the PSFCH radio resources (paragraph 156: number of PSFCH resources; paragraph 175). 
Regarding claims 6 and 16, He teaches the method of claim 1, wherein the configuration parameters indicate one or more resource pools of the PSFCH radio resources (paragraph 140: In a resource pool and within the slots associated with the resource pool, PSFCH resources can be (pre)configured periodically; paragraph 149).
Regarding claims 7 and 17, He teaches the method of claim 6, wherein the PSFCH radio resource is determined further based on the one or more resource pools of the PSFCH radio resources (paragraph 149: each receiver UE can select a PSFCH resource in the PSFCH resource pool according to predefined mapping rules. The predefined mapping rules can map each PSFCH resource in the PSFCH resource pool to each receiver UE. The predefined mapping rules can be obtained by a UE ID modulo a number of PSFCH resources; Also described in paragraph 156). 
Regarding claims 8 and 18, He teaches the method of claim 1, wherein the identity of the first wireless device comprises one of: a zone identification of the first wireless device (Fig. 20; paragraph 198: Zone ID information). 
Regarding claim 11, He teaches the same limitations described above in the rejection of claim 1. He further teaches a first wireless device (Figs. 1 and 2: UE) comprising: one or more processors (paragraph 64: processor 240); and memory storing instructions that, when executed by the one or more processors (paragraph 64: memory 260). 
Regarding claim 20, He teaches the same limitations described above in the rejections of claims 1 and 11. He further teaches a system (Fig. 1), comprising: a base station (gNB 102) comprising: one or more processors (paragraph 77: processor 378) and memory storing instructions that, when executed by the one or more processors (paragraph 77: memory 380), cause the base station to perform the steps described above in the rejection of claims 1 and 11. He further teaches the second wireless device (Figs. 1 and 2: first UE; paragraph 63), wherein the second wireless device comprises: one or more second processors (paragraph 64: processor 240) and second memory storing second instructions that, when executed by the one or more second processors (paragraph 64: memory 260), cause the second wireless device to: receive, from the base station, the configuration parameters of the PSFCH radio resources (paragraph 115: A sidelink resource used for the PSSCH transmission is allocated to UE-A by a serving gNB, or BS, 801; also described in paragraph 140. Note: paragraph 63: The embodiment of the UE 116 illustrated in FIG. 2 is for illustration only, and the UEs 111-118 of FIG. 1 can have the same or similar configuration); transmit the SCI comprising the field (see field in Fig. 6; paragraph 102: UE-A 601 can transmit a PSCCH with a SCI format 611 to schedule a PSSCH reception by UE-B 602) and scheduling the transport block (paragraph 97: a sidelink includes transmission of a physical sidelink control channel (PSCCH) providing a sidelink control information (SCI) format scheduling a reception of a physical sidelink shared channel (PSSCH) providing TB(s). Also described in paragraphs 98 and 102-103); and receive the acknowledgment via the PSFCH radio resource (paragraph 97; paragraph 98: For a PSSCH transmission from a first UE to a second UE, the second UE can report in a PSFCH HARQ-ACK information for a decoding outcome of TB provided by the PSSCH reception. The HARQ-ACK information has an ACK value when the second UE correctly decodes the TB; paragraphs 140 and 149).
Regarding claims 21 and 22, He teaches the method of claim 1, wherein the PSFCH radio resource corresponds to an index determined based on: the value of the field; the identity of the first wireless device; and the modulo operation performed on the quantity of the PSFCH radio resources (paragraphs 188-189, 191-192: PRB index; paragraph 223: paragraph 121 – 129: [0121] A UE can transmit a PSCCH providing a SCI format that schedules one or more PSSCH receptions to one or more other UEs. The SCI format can include one or more of the following information elements (fields): [0122] A destination ID to identify a UE or a group of UEs for a corresponding PSSCH reception; [0123] A HARQ process number; [0124] A source ID to identify a UE transmitting the PSCCH/PSSCH; [0125] A new data indicator (NDI) to indicate whether the PSSCH includes a first transmission or a retransmission of a TB; [0126] A redundancy version (RV); [0127] CBG transmission indicator to indicate initial transmission or retransmission of a CBG in the PSSCH; [0128] A SL_HARQ_Conf field to indicate whether reporting of HARQ-ACK information for the TB/CBGs of the scheduled PSSCH reception is enabled or disabled; [0129] A resource allocation field for a PSFCH transmission with HARQ-ACK information from a UE receiving the PSSCH. Also described in paragraph 149, 151 and 156: mapping rules; and paragraph 254).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462